--------------------------------------------------------------------------------

Exhibit 10.27.2
 
SECOND AMENDMENT TO LOAN DOCUMENTS
 
    THIS SECOND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), is made as of
April 25, 2002, by and between STRATEGIC DIAGNOSTICS, INC. (the “Borrower”), and
PNCBANK, DELAWARE (the “Bank”).
 
BACKGROUND
 
    A.    The Borrower has executed and delivered to the Bank a certain Loan
Agreement dated as of May 5, 2000, as amended on December 13, 2001, along with
one or more promissory notes, security agreements, mortgages, collateral
assignments, and other agreements, instruments, certificates and documents, some
or all of which are more fully described on attached Exhibit A, which is made a
part of this Amendment (collectively as amended from time to time, the “Loan
Documents”) which evidence or secure some or all of the Borrower’s obligations
to the Bank for one or more loans or other extensions of credit (the
“Obligations”).
 
    B.    The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.
 
    NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
 
        1.    Certain of the Loan Documents are amended as set forth in Exhibit
A. Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
 
        2.    The Borrower hereby certifies that (a) all of its representations
and warranties in the Loan Documents, as amended by this Amendment, are, except
as may otherwise be stated in this Amendment: (i) true and correct as of the
date of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) after giving
effect to this Amendment, and the waiver contained herein, no Event of Default
or event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.
 
        3.    The Borrower hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrower’s
existing and future Obligations to the Bank, as modified by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
        4.    As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
 
        5.    The Borrower has failed to maintain the minimum required EBITDA to
Current Maturities ratio for the period ending March 31, 2002. Such failure
constitutes an Event of Default under the Loan Documents. Upon satisfaction of
the conditions set forth in Exhibit A, the Bank hereby grants a waiver of the
Event of Default specified above. Except as expressly described above, this
waiver shall not constitute (a) a modification or an alteration of any of the
terms, conditions or covenants of the Loan Documents, all of which remain, in
full force and effect, or (b) a waiver, release or limitation upon the Bank’s
exercise of any of its rights and remedies thereunder, all of which are hereby
expressly reserved. This waiver shall not relieve or release the Borrower in any
way from any of its duties, obligations, covenants or agreements under the Loan
Documents, or from the consequences of any other Event of Default thereunder,
except as expressly described above. This waiver shall not obligate the Bank, or
be construed to require the Bank, to waive any other Events of Default or
defaults, whether now existing or which may occur after the date of this waiver.
 
        6.    To induce the Bank to enter into this Amendment, the Borrower
waives and releases and forever discharges the Bank and its officers, directors,
attorneys, agents and employees from any liability, damage, claim, loss or
expense of any kind that they presently have against the Bank or any of them
arising out of or relating to the Obligations. The Borrower further agrees to
indemnify and hold the Bank and its officers, directors, attorneys, agents and
employees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against the Bank or any of
them on account of any claims arising out of or relating to the Obligations,
except for Bank’s gross negligence or willful misconduct. The Borrower further
states that it has carefully read the foregoing release and indemnity, knows the
contents thereof and grants the same as its own free act and deed.
 
        7.    This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
 
        8.    This Amendment will be binding upon and inure to the benefit of
the Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
 
        9.    This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
 
 
2

--------------------------------------------------------------------------------

 
 
        10.   Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.
 
    WITNESS the due execution of this Amendment as a document under seal as of
the dace first written above.

           
STRATEGIC DIAGNOSTICS, INC.
         
By:
/s/ ARTHUR A KOCH, JR.      
(SEAL)
 
Print Name:
ARTHUR A KOCH JR
 
 
  Title: 
VP
         
PNC BANK, DELAWARE
         
By:
/s/ Theodore J. Prushinski    
(SEAL)
 
Print Name:
Theodore J. Prushinski
        Title: Vice President

 
3